DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 14, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-10, 13-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemyunion Quimica Ltda (KR20150038852 (KR‘852), already of record). The rejection is maintained. Claim 9-10 and 17 are cancelled. 
KR’852 discloses compositions comprising xylityl esters with antimicrobial, co-emulsifier and thickener properties for cosmetic, pharmaceutical and veterinarian application. The xylitol has a fatty acid or the linear chain of C6 to C25 (paragraph 0050). Caprylyl glycol is widely used in personal goods and act as wetting agents and has anti-microbial properties (paragraph 0015). The composition may comprise an essential oil such as tea tree, lavender, lemon, orange and clove oil (paragraph 0018). Ethylhexyl glycerine is used with caprylyl glycol and used as a moisturizer and contributes to microorganism stability of the agent (paragraph 0026). Another component that may be a 1,3-propanediol which has anti-microbial activity (paragraph 0046). The amount of xylityl ester ranges from 0.5 to 1.5% of the antimicrobial system. The antimicrobial system may comprise different combinations of the above described components. The compositions are skin compositions and are applied to the skin, which meets topical. The compositions are to be used on the skin by a consumer and therefore it is reasonable that the compositions are packaged. The compositions are used for personal care and therefore would not be considered toxic. 
The prior discloses compositions containing a xylitol ester, ethylhexyl glycerine, caprylyl glycol and 1,3-propane diol as antimicrobials. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).

Response to Arguments
The Examiner submits that although there appears to be an improvement when mixing all four components together, it is not clear whether the results are actually unexpected. The Declaration discloses 3 different examples. The first comprises all four components, the second comprises caprylyl glycol and ethylhexylglycerin, and the third comprises propanediol and caprylyl glycol. However, there are no examples comprising xylityl sesquicaprylate with each component. Therefore, it cannot be determined if the results are unexpected because there are no results showing the effect of xylityl sesquicaprylate with each of the other components alone, such as an example with xylityl sesquicaprylate and propanediol or an example with xylityl sesquicaprylate and ethylhexylglycerin. Therefore, it cannot be concluded if the results are due to the combination of the 4 or a result of xylityl sesquicaprylate with caprylyl glycol, ethylhexylglycerin or/and propanediol. Furthermore, the results appear to be dependent on the amount and there are no amounts recited by independent claim 1. The claims are not commensurate in scope with the results. Therefore, the Declaration is not sufficient to overcome the rejection. 


2) Claims 1-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemyunion Quimica Ltda (KR20150038852 (KR‘852), already of record) in view of Amorepacific Corp (20150062394 (KR ‘394) already of record). The rejection is maintained. Claim 9-10 and 17 are cancelled.
KR’852 is discussed above and differs from the instant claims insofar as it does not disclose the amount of ethylhexyl glycerine the compositions.
KR ‘394 discloses antiseptic compositions comprising a combination of xylityl caprylate, ethylhexyl glycerine, p-anisic acid and citrus. Ethylhexyl glycerine comprises 0.01 to 1%, xylityl caprylate comprises 0.01 to 1.0%, p-anisic acid comprises 0.01 to 1% and glyceryl caprylate comprise 0.01 to 4% (paragraph 0012).
KR ‘394 differs from the instant claims insofar as it does not disclose 1,3-propanediol. 
It would have been obvious to one of ordinary skill in the art to have used 0.01 to 1% ethylhexyl glycerine in the compositions of KR ‘852 because it is a therapeutically effective amount for antiseptic/antimicrobial compositions. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would also have been obvious to one of ordinary skill in the art at the time the application was filed to have added 1,3-propanediol to the compositions of KR ‘394 motivated by the desire to use a compound that has antimicrobial activity and is suitable for use in and antimicrobial composition. 

Response to Arguments
The Examiner submits that KR’394 cures the deficiencies of the instant claims by disclosing the amount of ethylhexyl glycerine.  It would have been obvious to have used the amounts disclosed by KR’394 due to its suitability to provide the desired therapeutic effect. Therefore, the rejection is maintained. 

Response to Declaration
The Declarant asserts that the combination of xylityl sesquicaprylate, caprylyl glycol, ethylhexylglycerin and propanediol and provide better activity as a preservative. Results are disclosed wherein the showing that a combination of xylityl sesquicaprylate with caprylyl glycol, ethylhexylglycerin or/and propanediol have better activity than a combination of caprylyl glycol and ethylhexylglycerin, and a combination of propanediol and caprylyl glycol.
The Examiner submits, as discussed above, this showing is not sufficient to overcome the rejections of record.  There are no examples comprising xylityl sesquicaprylate with each component. The efficacy of the xylityl sesquicaprylate is also not shown. The reference discloses that xylityl esters are effective preservatives. Therefore, it cannot be determined if the results are unexpected because there are no results showing the effect of xylityl sesquicaprylate or xylityl sesquicaprylate with each of the other components alone, such as an example with xylityl sesquicaprylate and propanediol or an example with xylityl sesquicaprylate and ethylhexylglycerin. Therefore, it cannot be concluded if the results are due to the combination of the 4, xylityl sesquicaprylate alone, or a result of xylityl sesquicaprylate with caprylyl glycol, ethylhexylglycerin or/and propanediol. Furthermore, the results appear to be dependent on the amount and there are no amounts recited by independent claim 1. Therefore, even if the alleged unexpected results were indeed unexpected, the claims are not commensurate in scope with the showing. 

Conclusion
Claims 1-8, 11-16 and 20-23 are rejected.
Claims 18-19 are withdrawn.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612